Title: To Thomas Jefferson from Nelson Nicholas, 6 November 1822
From: Nicholas, Nelson
To: Jefferson, Thomas


Sir,
Lexington
Nov. 6th 1822.
Enclosed you will find some free commentatries, on certain political principles which you have inculcated, which I have submitted to the consideration of the people of Kentucky. Much mischief has been occasioned here by your letters to Jarvis & to William T. Barry, the latter of which, though it has never been printed, has been extensively published, & has been the more influential in our controversies, because its private character has precluded those public commentaries necessary to expose the improper uses which have been made of, & the unwarrantable conclusions which have been drawn from it. I trust, sir, that I have not been guilty of misrepresenting your sentiments, & that you will not feel disposed to censure me for the use which I have made of your name, to arrest the mad career of my Country, to expose the artifices of the demagogues who have betrayed her to ruin & disgrace, & to reston the ascendancy of, what I consider, sound & honest principles.With sentiments of profound respect I subscribe myself your humble servant.Nelson Nicholas.